--------------------------------------------------------------------------------

Exhibit 10.93
 
Execution
 
SALE AND EXCLUSIVE LICENSE/ SUPPLY AGREEMENT
 
THIS SALE AND EXCLUSIVE LICENSE/ SUPPLY AGREEMENT (this “Agreement”), dated as
of the 30th day of July, 2013 (the “Effective Date”), is made and entered into
by and between BIMINI TECHNOLOGIES LLC, located at 3020 Callan Road, San Diego,
CA 92121("Bimini") and CYTORI THERAPEUTICS, INC., a Delaware corporation,
located at 3020 Callan Road, San Diego, CA 92121("Cytori").


(Bimini and Cytori may each be individually referred to herein as a “Party” and
collectively as the “Parties”).


RECITALS


A.  Cytori has acquired, developed and possesses, through the expenditure of
considerable time, effort and money, certain proprietary products and
Intellectual Property Rights (including medical devices, techniques and
therapies, know-how, patents, patent applications, technical trade secrets, and
business information) either now existing or hereinafter developed in connection
with regenerative cell/ADRC technology, cell/tissue banking technology, adipose
tissue processing and preparation technology used to carry out regenerative cell
therapies, and  autologous fat transplantation (“Cytori Technology”); and


B. Cytori intends to sell to Bimini and Bimini intends to purchase from Cytori,
all rights, title, and interest in and to all Cytori Technology in so far as it
relates to “Standalone Fat Transplantation” which is defined as the clean-up,
filtering, elutriation, centrifugation, or dialysis of lipoaspirate for the
express purpose of creating and preparing fat grafts for transplantation
(excluding the rights retained pursuant to Section 2.1.2). The Cytori Technology
for Standalone Fat Transplantation includes (without limitation) the Puregraft
Product Line as described on Exhibit A (the "Puregraft Products") and the
associated Puregraft trademark.


C. Cytori intends to manufacture and supply the Puregraft Products to Bimini
during the interim transition period in which the manufacturing capacity is
being transferred to an outside contract manufacturer on the terms and
conditions set forth herein; and


D. Bimini intends to manufacture and supply the Puregraft Products and the
Standalone Fat Transplantation Products (as defined in Section 2.1.3) to Cytori,
for the markets and uses granted to Cytori herein, after completion of the
manufacturing capacity transfer to Bimini, on the terms and conditions set forth
herein; and


E. Cytori intends to grant to Bimini, and Bimini intends to obtain from Cytori,
the perpetual, irrevocable, exclusive, royalty bearing, global license rights to
sell and use Cytori’s Celution® devices and consumable products including all
future generations, comparable derivatives, successors or alternative adipose
derived regenerative cell devices (as described more fully on Exhibit B,
hereinafter referred to as the “Celution Products”) for the “Hair Field” (as
defined herein below); and
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
F. Cytori intends to manufacture and supply the Celution Products to Bimini for
the Hair Field in accordance with the terms and conditions set forth herein; and


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties agree as follows:


1.
DEFINITIONS




1.1 Defined Terms.  As used in this Agreement, the capitalized terms set forth
in this Section 1 shall have the following meanings:



“Affiliate” means, as to any Party, any Person that, directly or indirectly,
controls, or is controlled by, or is under common control with, such Party,
where “control” (including, with its correlative meanings, “controlled by” and
“under common control with”) means (a) the beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party, or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Party, whether through the ownership of
securities or partnership or other ownership interests, by contract or
otherwise. A corporation, joint venture or partnership in which a Party owns
less than fifty percent of the voting and economic benefit shall not constitute
an Affiliate.


“Agreement” shall have the meaning set forth in the Preamble.


“Business Day” shall mean any day on which banking institutions are open in the
United States.


“Change in Control” shall mean an event in which a Person, whether directly or
indirectly through one or more intermediaries, becomes the owner or holder of
fifty one percent (51%) or more of the voting power of a Party, or such other
shareholding in a Party so as to enable such Person to direct or cause the
direction of management or policies of a Party.


“Cosmetic Market(s)” shall mean sale and use of ADRC’s (as defined in Section
2.1.2) with or without autologous fat transplantation for purposes not caused by
a named medical illness with an associated ICD code but rather for the sole
purpose of discretionary appearance enhancement of the normal state for a
patient and/or improving the appearance or volume of a body area caused
primarily by the normal aging process. Examples of cosmetic uses include use of
ADRC's for: breast augmentation, treatment of age-related wrinkles, soft tissue
filling of the face and hand due to age related volume loss, body and trunk
contour irregularities from aging or perceived insufficiency.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
Cosmetic Market is limited: (i) to application only to the skin, epicutaneous or
subcutaneous space; (ii) to procedures that are remunerated by discretionary
payments from the patient, relative or other similar party directly to the
physician without a third party intermediary such as insurance company,
government payor etc.; (iii) to procedures that are administered in  physician's
office, surgery center or other facility without the capability for inpatient
(>24hour) care such as a hospital.


The Cosmetic Market specifically excludes any and all marketing, sale and use of
the Celution Products for treatment or application to thermal and radiation
burns to the skin, or to the nerves or blood vessels, as well as any treatment
or therapy involving any systemic (such as intravascular, blood vessel) delivery
of cells.


“Cost of Goods Sold” or “COGS” shall mean ... [REDACTED]*...
 
“Cytori” shall have the meaning set forth in the Preamble.


“Delivery Date” shall mean the date of delivery of product(s) purchased herein
by purchasing Party.


“Documentation” shall mean the user and technical manuals and other
documentation necessary in connection with commercialization of the Cytori
Products.


“Effective Date” shall have the meaning set forth in the Preamble.


“Force Majeure Event” shall have the meaning set forth in Section 3.10.1


“Hair Field” shall mean sale and use of the Celution Product derived ADRC’s
applied "Locally" to the affected skin to reverse, stop or slow hair loss and/or
re-grow lost or removed hair and/or improve existing hair follicle thickness,
hair color, texture or form, whether alone or in combination with Puregraft
processed fat and/or scaffolds or matrices and/or any other additive or
combination of additives and alone or in combination with other procedures and
treatments.  "Locally" is defined as the delivery of cells  into the skin and/or
epicutaneous and /or subcutaneous space at or adjacent to an affected area. This
Field of use may not be used or marketed to treat the underlying systemic
conditions that may be the causes of hair loss, such as thyroid or hormone
regulation, or immune disorders, though in such cases it may be used as a
localized treatment into the skin or subcutaneous space at or adjacent to an
affected area.  This Hair Field specifically excludes any and all marketing and
use of the Celution Products for the treatment of thermal and radiation burns to
the skin, as well as any systemic(such as intravascular, blood vessel) delivery
of cells.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
“Intellectual Property Rights” shall mean (a) all inventions (whether patentable
or not and whether or not actually reduced to practice), all improvements
thereto, and all patents, provisional and non-provisional patent applications
and patent disclosures, together with all reissuances, divisions, continuations,
continuations-in-part, renewals, extensions and reexaminations thereof, (b) all
copyrightable works, all works of authorship, all copyrights, and all
applications, registrations and renewals in connection therewith, (c) all mask
works and all applications, registrations and renewals in connection therewith,
(d) all trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, Internet domain names and corporate names, together
with the goodwill associated with any of the foregoing, (e) all trade secrets
and confidential business information (including, but not limited to, ideas,
research and development information, know-how, formulas, compositions,
biochemical and biological materials, reagents, assays, manufacturing and
production processes and techniques, technical data, data base rights, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals, and (f) any and all
applications and registrations of the foregoing (in any jurisdiction).


“Party” and “Parties” shall have the meaning set forth in the Preamble.


“Person” shall mean an association, corporation, individual, partnership, trust
or any other entity or organization, including a governmental entity, other than
a Party.


“Term” shall have the meaning set forth in Section 2.3.


“NDA” shall mean the Mutual Non-Disclosure Agreement, dated July 29, 2013,
entered into by and among Cytori, and Bimini, and attached hereto as Exhibit D.


"Net Sales" means the total of the gross invoice prices from the Final Sale of
Puregraft Products/Standalone Fat Transplantation Products or Celution Products,
less the sum of the following deductions where applicable: sales, use, tariff,
import/export duties or taxes imposed on particular sales; transportation,
handling and refrigeration charges; allowances or credits to customers because
of rejections or returns (“Customary Deductions”).  “Final Sale” means the last
sale of the products within the control of Licensee, Assignee or Successor in
interest to a customer, or independent third party (such as a distributor), in
each case, in an arm's length transaction; provided, however, if the sales are
to an Affiliate that is not wholly owned by a Party, the Final Sale means the
average price of same product sold to end users in the region during the
preceding six (6) months. If a Licensee or its Affiliate, Assignee or Successor
sells at a single price or rate a packaged combination of products (or “Kit”),
not all of which if sold individually would be Licensed Products, then “Net
Sales” with respect to sales of such Kits or packaged products shall equal the
number of units of such Licensed Product sold as part of a Kit (less rejections,
defects and returns) multiplied by the respective average net selling price
during such period of the same type of Licensed Product sold individually in the
same country or region and distribution method, over the preceding six month
period, in each case excluding Customary Deductions.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
“Trademark” shall mean all trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a party or its products.


“Warranty Period(s)” shall have the meaning set forth in Section 3.6.1 and 3.6.2
for the specified products in each case.
 

1.2 References.  In this Agreement, a reference to:



(a)            A Section, Sub-section, Preamble, Recital, Attachment, Schedule
or Exhibit is, unless the context otherwise requires, a reference to a section
or sub-section of, or a preamble, recital, attachment, schedule or exhibit to,
this Agreement;


(b)            “This Agreement” (or any specific provision hereof) shall be
construed as references to this Agreement or that provision as amended, varied
or modified from time to time;


(c)            “$” or “USD” refers to United States Dollars, the lawful currency
for the time being of the United States of America; and


(d)            All references in this Agreement to “days” will, unless otherwise
specified herein, mean calendar days.



1.3 Headings.  Headings in this Agreement are for ease of reference only and
shall not affect the interpretation or construction of this Agreement.




1.4 Attachments, Schedules and Exhibits.  The Attachments, Schedules and
Exhibits attached hereto are incorporated herein and form a part of this
Agreement.



2.
PURCHASE AND LICENSES GRANTED BY CYTORI




2.1 Purchase and License Grants and Sublicenses.



2.1.1            Purchase of Cytori Technology related to Standalone Fat
Transplantation, including the Puregraft Product Line. Cytori hereby agrees to
sell to Bimini, and Bimini hereby purchases from Cytori, all rights, title, and
interest in and to all Cytori Technology in so far as it relates to Standalone
Fat Transplantation(excluding the Retained Rights pursuant to Section 2.1.2),
including (but not limited to) the Puregraft Product Line as described on
Exhibit A (the "Puregraft Products") and the Puregraft trademark. As provided in
section 2.1.3 and section 2.1.4 below, Bimini is licensing to Cytori certain
exclusive rights relating to ADRC enriched applications and certain
non-exclusive rights relating to fat banking applications.    Upon the Effective
Date of this Agreement, Cytori shall promptly transfer and assign, and/or refer
all Puregraft Product accounts, leads, and prospects, Puregraft sales
representatives and Distributors to Bimini for the purchase or sale of the
Puregraft Products.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
2.1.2            Exclusive and Retained Rights of Cytori-…..[REDACTED] *…..
Cytori retains the exclusive right to make, use and sell any configuration of
the Puregraft Products and the Standalone Fat Transplantation Products,
including all related Standalone Fat Transplantation Cytori Technology, …..


[REDACTED]*
 
The description of the exclusive rights retained above in this Section 2.1.2
shall be herein referred to as …..[REDACTED]*…..  or the “Retained Rights”, and
the parties agree that Cytori retains all rights to the Puregraft Products,
Standalone Fat Transplantation Products and Standalone Fat Transplantation
Cytori Technology, exclusively and perpetually for …..[REDACTED]*….., and that
Bimini, its successors and assigns shall not market, offer, or knowingly sell
the Puregraft Products or Standalone Fat Transplantation Products for the
purpose of …..[REDACTED]*…... For avoidance of doubt, these Retained Rights may
not be used to or interpreted to allow Cytori make, use, or sell any Standalone
Fat Transplantation products.


2.1.3            Exclusive Rights of Cytori- ADRC Enriched Applications.
Cytori is hereby granted the world-wide, perpetual, irrevocable and exclusive
royalty bearing license to purchase from Bimini (and its successors and
assigns), use and sell any configuration of Bimini’s Standalone Fat
Transplantation products, the Puregraft Products (including all future
generations of each) made by or for Bimini (the “Standalone Fat Transplantation
Products”), its successors and assigns to use and sell the Standalone Fat
Transplantation Products for ADRC Enriched Applications (excluding only the Hair
Field).  ADRC Enriched Applications includes any sale or use of the Standalone
Fat Transplantation Products for the express purpose of mixing ADRC’s with
Standalone Fat Transplantation Product processed fat tissue for re-implantation
of the tissue into a patient. The Parties understand and agree that this grant
shall not serve as a restriction for Bimini with respect to any other stem cell
enriched combination that does not include ADRC’s. The Parties Agree that Cytori
may not sell the Standalone Fat Transplantation Products separately, but may
only offer the Standalone Fat Transplantation Products in conjunction with a
Celution consumable set, whether packaged together, or bundled with one or more
separately packaged products (including the consumable set). Cytori (its
successors and assigns) are hereby granted the world-wide, perpetual,
irrevocable, exclusive royalty bearing license to make, use and sell a closed
system, as a part of any future Celution Product that creates an ADRC Enriched
Fat Graft, provided that for each Celution Consumable sold to create an ADRC
Enriched Fat Graft (that does not use a Standalone Fat Transplantation Product
purchased from Bimini),Cytori shall be required to pay a royalty. The royalty
shall be …..[REDACTED] *…..  for Standalone Fat Transplantation Products (such
as the Puregraft) in the region during the preceding six (6) months. Prior to
the exercise of the License to make such a closed system product, Cytori must
first offer Bimini the right to make the closed system Standalone Fat
Transplantation Product processing component for use by Cytori.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
2.1.4            Non-Exclusive Rights of Cytori- Fat Banking Applications.
 Cytori is hereby granted the world-wide, perpetual, irrevocable, non-exclusive
royalty bearing license to purchase from Bimini (and its successors and
assigns),any configuration of Bimini’s Standalone Fat Transplantation Products
made by or for Bimini, its successors and assigns for the sole and express
purpose of sale and use in connection with the cryopreservation, storage,
thawing and reconstitution, and use of Adipose Tissue, ADRC Enriched Adipose
Tissue, and ADRC’s for banking. This license shall only be exercised by Cytori
in connection with ADRC and/or adipose tissue banks sold or established by or
pursuant to license from Cytori.


2.1.5            Non-Compete Terms.
   a.        Cytori shall not make, sell or use any Standalone Fat
Transplantation Products, including any products comparable to or serving
essentially the same function as, or displacing, the Puregraft Products or
Standalone Fat Transplantation Products, subject only to the continuing supply
of the Standalone Fat Transplantation Products/Puregraft Product Line products
and later developed Standalone Fat Transplantation products from Bimini to
Cytori on the terms of supply set forth herein (provided Cytori is not then in
default per Section 2.3.2). Notwithstanding the above, this non-compete shall
not be applicable to Cytori to the extent of the Retained Rights or for and to
the extent of Cytori’s exercise of its Licensed Rights, in the event Bimini
ceases to offer the same Puregraft Products to Cytori as those sold herein, and
does not provide alternative Standalone Fat Transplantation Products that are
reasonably equivalent and readily adaptable for Cell Enriched uses, and for
Banking purposes.

 
b.        Bimini shall not make, sell or use any configuration of the Standalone
Fat Transplantation Products, or any Puregraft Products (including products
comparable to or serving essentially the same function as, or displacing, such
products) for …..[REDACTED] *…...
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
2.1.6            Puregraft Sublicenses.  The rights granted above in Section
2.1.3 &Section 2.1.4 are fully assignable and sublicenseable in accordance with
the terms of this Agreement; provided each party shall remain responsible for
its assignees and/or sublicensee's continued compliance with the terms of this
Agreement.


2.1.7           Celution Products License for the Hair Field.  Subject to the
terms, conditions and limitations set forth in this Agreement, Cytori hereby
grants to Bimini the global, exclusive, perpetual, irrevocable royalty bearing
license to purchase from Cytori, use and sell the Celution Products in the Hair
Field. This license does not include any form of systemic or intravascular
delivery of ADRC’s. With respect to required diligence in the Hair Field,

 
[REDACTED]*


The parties agree that this plan, without any specified commitment of investment
by Bimini shall constitute sufficient efforts to exploit the Hair Field for
purposes of this license.


2.1.8            Celution Sublicenses.  All of the rights and obligations of
this agreement, including the Celution Products license granted above in section
2.1.7, and the right to purchase Celution Products from Cytori (as granted
below), are fully assignable and sublicenseable; provided, however, that each
party shall remain responsible for its assignees and/or sublicensee's continued
compliance with the terms of  this Agreement.


2.2
Purchase Payments& Closing




 
2.2.1
Initial Payment& Closing. In consideration of the rights granted by Cytori to
Bimini, pursuant to Section 2.1 above, and for each parties rights &obligations
set forth in this Agreement, Bimini shall pay Cytori an “Initial Payment” in the
amount of five million dollars ($5,000,000), payable upon execution of this
Agreement by wire transfer of immediately available funds to the bank account
designated by Cytori below:



[REDACTED]*…


2.2.2            R&D Deliverables& Penalties. After closing, Cytori agrees to
complete the following:


a.  Cytori shall obtain CE Mark Approval and commercial release for the
Puregraft 50 product (comparable to the CE mark currently in existence for the
other Puregraft Products), on or before October31, 2013.  …..
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
[REDACTED] *…..


b. Cytori shall prepare and submit a 510(k) application seeking clearance of the
Puregraft 50 product on or before October31, 2013.

 
[REDACTED]*…..


c.  Cytori shall complete the transfer of the Puregraft (Puregraft  50,
Puregraft 250 & Puregraft 850) manufacturing(component, sub-assembly and final
assembly)fully to a reasonably agreed third party(ies) on or before December 31,
2014("Completion Date").

 
[REDACTED]*…..


Cytori shall use its best efforts to perform each of the items in this Section
2.2.2, and Bimini shall be entitled to specific performance in connection with
Cytori’s failure to comply with this Section 2.2.2 in addition to the monetary
remedies described above.


2.2.3            Bimini’s Purchase Payments for the Puregraft Product Line in
the form of a Royalty. In consideration of the rights sold by Cytori to Bimini
herein above, Bimini shall pay purchase payments to Cytori in connection with
its (and its Affiliates) Gross Profits (defined as gross Puregraft revenue minus
COGS) from the sale of Puregraft Products or Standalone Fat Transplantation
Products as follows (“Royalty Purchase Payments”):



a. One Million ($1,000,000) is payable to Cytori upon Bimini’s achievement of
Ten Million ($10,000,000) in cumulative Gross Profit;

b. One Million Five Hundred Thousand ($1,500,000) is payable to Cytori upon
Bimini’s achievement of Twenty Five Million ($25,000,000) in cumulative Gross
Profit;

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 

c. Two Million Five Hundred Thousand ($2,500,000) is payable to Cytori upon
Bimini’s achievement of Fifty Million ($50,000,000) in cumulative Gross Profit;
and

d. Five Million ($5,000,000) is payable to Cytori upon Bimini’s achievement of
One Hundred Million ($100,000,000) in cumulative Gross Profit.

 
2.2.4            Bimini Royalty Payments for the Hair Field. In consideration of
the exclusive Celution license rights for the Hair Field granted by Cytori to
Bimini herein above, and effective as of the Closing of this Agreement Bimini
shall perpetually pay semi-annual royalty payments to Cytori in the amount of
…..[REDACTED] *….. on its Net Sales from all Hair Field Celution Products sold
by Bimini during the preceding six month period.


A report specifying the accounting for such Royalties and full payment thereon
shall be due within sixty (60) days after the completion of the prior period.


2.2.5            Cytori Royalty Payments for Puregraft Sales for ADRC Enriched&
Banking. In consideration of the license rights granted to Cytori by Bimini in
Sections 2.1.3 & 2.1.4 herein above, and effective as of the Closing of this
Agreement Cytori shall perpetually pay semi-annual royalty payments to Bimini in
the amount of …..[REDACTED]*….. on its Net Sales from such Puregraft
Products/Standalone Fat Transplantation Products sold by Cytori during the
preceding six month period. A report specifying the accounting for such
Royalties and full payment thereon shall be due within sixty (60) days after the
completion of the prior period.


2.2.6            Exclusive Right of Negotiation - Celution Products for Cosmetic
Market. The Parties hereby agree that Cytori shall not in any manner market,
sell or seek to license the Celution Product sales and marketing rights for the
Cosmetic Market through December 31, 2013. For avoidance of doubt, this shall
not prohibit the appointment of regional non-exclusive or exclusive distributors
or sales representatives whose agreements are assignable and the terms of which
do not exceed 2 years, or are terminable within no less than 180 days written
notice without substantive penalty.


2.2.7            Payments to Cytori for Sale of Cytori Technology related to
Standalone Fat Transplantation or Change in Control of Bimini. In the event:
(i)of any Change in Control of Bimini, or (ii) Bimini sells or otherwise assigns
all or a portion of its interest in the Cytori Technology related to Standalone
Fat Transplantation (and related products) to any third party (either of which
constitute an “Asset Sale”), whether the proceeds are in the form of cash,
stock, goods or other services, then Cytori shall be paid a portion of the
proceeds from the Asset Sale as follows:
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 

 
a.
Cytori shall be entitled to a …..[REDACTED] *….. in all Asset Sale proceeds to
the extent any one or all Asset Sale proceeds taken together cumulatively exceed
a total of …..[REDACTED]*….. in proceeds to Bimini. Cytori’s share of any or all
Asset Sale proceeds shall not exceed …..[REDACTED]*….. payable hereunder.




 
b.
The Asset Sale payments shall be paid in cash (at the fair value of the proceeds
received, if not received by Bimini in cash) and shall be fully creditable
against the Section 2.2.3 Royalty Purchase Payments not yet paid to Cytori
(whether or not due) to the extent such payments remain outstanding. The credits
against the Royalty Purchase Payments shall apply first to the last payment due
(Section 2.2.3 (d)), and proceed thereafter from last to the third, second and
first of Royalty Purchase Payments until the full amount payable under Section
2.2.3 has been paid.




 
c.
This Section shall terminate once …..[REDACTED]*….. have been paid to Cytori in
cash as accrued under Section 2.2.3, and/or once the full Royalty Purchase
Payments are paid (and credited) through Bimini’s payments to Cytori of Cytori’s
share of Asset Sale proceeds.  For the avoidance of doubt, Cytori shall never be
entitled to more than …..[REDACTED]*….. in total from the combination of:
…..[REDACTED]*……

 

2.3 Term, Termination& Bankruptcy.



2.3.1            Term of this Agreement.  The term of this Agreement shall
commence on the Effective Date and shall continue in perpetuity unless
terminated as provided below(the “Term”).


2.3.2            Remedies &Termination.   This Agreement may be terminated (in
full or in part- as indicated below) as follows:



a. Upon a material breach of this Agreement by a Party, including its
Affiliates, successors or assigns, or any of their sublicensees (“Breaching
Party”), which material breach has not been cured within sixty (60) days of its
receipt of a written notice of breach from the Non-Breaching Party, the
Breaching Party shall be in “Default” (excluding …..[REDACTED]*….. and the
Non-Breaching Party shall have the following rights:

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL
 

--------------------------------------------------------------------------------

Execution
 

i. If the Default is due to a …..[REDACTED] *….. event by either Party, such
Default shall be handled exclusively as provided in Section 3.4, which shall be
the sole remedy therefore.




ii. If Bimini is in Default with respect to its duties or obligations relating
to the Celution Products, then Cytori shall be entitled to any remedies that
Cytori may have available at law or in equity, and Cytori shall be entitled to
suspend, but not cancel any and all Celution Product licenses& supply
obligations to Bimini, until such time as the default is fully remedied.




iii. If Cytori is in Default with respect to its duties or obligations relating
to the Bimini’s Standalone Fat Transplantation Products(including the Puregraft
Products), then Bimini shall be entitled to any remedies that Bimini may have
available at law or in equity, and Bimini shall be entitled to suspend, but not
cancel any and all licenses& supply obligations to Cytori, until such time as
the default is fully remedied.




iv. If Bimini’s Default is due to failure to pay Cytori the Initial Payment, or
Royalty Purchase Payments due for the Puregraft Products, then Cytori shall be
entitled to terminate this Agreement in its entirety, and all rights title and
interest in the Cytori Technology related Standalone Fat Transplantation
products (including the Puregraft Products and all future generations of each)
are immediately hereby transferred and assigned back to Cytori.




v. All other Defaults shall be subject to available remedies at law and in
equity as appropriate.



2.3.3            Bankruptcy.   In the event of the filing or institution of
bankruptcy, liquidation or receivership proceeding by or against Cytori, Bimini
or their respective successor in interest to this Agreement; which involuntary
proceedings are not dismissed within 90 days after the filing thereof (an
"Insolvency Proceeding"), the parties shall have the rights specified below:
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 

a. If Cytori (including its successors and assigns) is the Party subject to the
Insolvency Proceeding, then Bimini shall be entitled to exercise all rights
pursuant to …..[REDACTED]*….., including access to all Technology and Source
Codes in Escrow, unless Cytori is able to provide commercially reasonable
assurances that it can and will continue to supply the Celution Products to
Bimini as contemplated by the Agreement.




b. If Bimini (including its successors and assigns) is the Party subject to the
Insolvency Proceeding, then the Celution Product license granted Bimini in
Section 2.1.6 shall become non-exclusive, and Cytori shall then have the full,
unrestricted right to market, distribute and sell the Celution Products within
the Hair Field. Cytori shall be entitled to exercise all rights pursuant to
…..[REDACTED]*….., including access to all Technology and Source Codes in
Escrow, unless Bimini is able to provide commercially reasonable assurances that
it can and will continue to supply the Puregraft Products/Standalone Fat
Transplantation Products to Cytori as contemplated by the Agreement.



2.4
Representations and Warranties.



2.4.1            Representations and Warranties of Cytori.  Cytori represents
and warrants to Bimini that:


(a)            Cytori is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and that Cytori has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement.
 
(b)            The execution, delivery and performance of this Agreement by
Cytori will not result in any breach or violation of, or conflict with, any
material contract, agreement, undertaking, judgment, decree, order, law,
regulation or rule to which Cytori is a party or by which Cytori or any of its
assets are bound, and upon written approval of the transaction by Oxford Finance
LLC, the sales and licenses herein, are free and clear of any claim or lien of
any creditor of Cytori.


(c)            This Agreement has been duly and validly executed and delivered
by Cytori and is binding upon and enforceable against Cytori in accordance with
its terms.
 
(d)            Cytori has the full right and authority upon written approval of
the transaction by Oxford Finance LLC to sell the property and to grant the
licenses as provided herein free and clear of any claim or lien of any creditor
of Cytori.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
2.4.2            Representations and Warranties of Bimini.  Bimini represents
and warrants to Cytori that:


(a)            Bimini is a Limited Liability Company  duly organized, validly
existing and in good standing under the laws of the state of Delaware, and
Bimini has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement. Bimini includes all
subsidiaries, ventures, and affiliates (including corporations, partnerships,
limited liability companies of every kind and nature) in which Bimini owns 50%
or more of the economic interest.


(b)            The execution, delivery and performance of this Agreement by
Bimini will not result in any breach or violation of, or conflict with, any
material contract, agreement, undertaking, judgment, decree, order, law,
regulation or rule to which Bimini is a party or by which Bimini or any of its
assets are bound.


(c)            This Agreement has been duly and validly executed and delivered
by Bimini and is binding upon and enforceable against Bimini in accordance with
its terms.


3.
COMMERCIAL AGREEMENT

 
3.1           Celution Product Supply/Puregraft Product Supply. Cytori agrees to
manufacture and sell the Celution Products to Bimini during the Term of this
Agreement for Bimini’s exercise of the licenses granted it by Cytori in
accordance with the commercial terms contained herein, and subject to Bimini’s
compliance with all applicable laws and the restrictions and obligations
contained herein. Cytori also agrees to manufacture and sell the Puregraft
Products to Bimini …..[REDACTED]*….. from the Effective Date until such time as
Cytori has successfully transferred the Puregraft Product manufacturing capacity
fully to a designated third party manufacturer, and Bimini has assumed control
of the manufacturing. Once the manufacture of the Puregraft Products has
transferred to Bimini, Bimini agrees to manufacture and sell the Standalone Fat
Transplantation Products/Puregraft Products to Cytori during the Term of this
Agreement for Cytori’s use in accordance with the commercial terms contained
herein for Banking and ADRC Enriched Applications at …..[REDACTED]*…...


3.1.1            [Reserved].


3.1.2            Development of CTX-2 (Next Generation Celution System).Cytori
agrees to use commercially reasonable efforts to continue and complete the
development of the CTX-2 next generation Celution Device & Consumables at no
additional cost to Bimini, provided it is understood that such development may
be subject to unforeseen changes and delays. Cytori also confirms that it is the
intent of Cytori to continuously improve the Celution Products (including future
iterations and generations) in perpetuity.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
3.1.3            Supply of Ancillary Products.  Cytori agrees to use reasonable
efforts to supply Ancillary Products (as defined in Exhibit C) to Bimini (if
available) at …..[REDACTED] *….., plus shipping costs, duties, taxes, or other
fees required in connection with Bimini taking possession of the products,
provided that the parties both acknowledge and agree that these products are 3rd
party products purchased by Cytori for convenience of Cytori’s Customers, and
any inability to supply the Ancillary Products to Bimini or discontinuation of
the Ancillary Products (for all parties) shall not be cause for any liability on
the part of Cytori. The sole warranty for the Ancillary Products is that
provided by the manufacturers of such products.


3.2
Prices and Payment Terms.



3.2.1            Celution Product Price For Current and Future Generations Of
Celution Products. The transfer price for current and future generations of the
Celution Products (as of the Effective Date)from Cytori to Bimini shall be at
…..[REDACTED]*…..  plus shipping costs, duties, taxes, or other fees required in
connection with Bimini taking possession of the products.


3.2.2            Product Price for Puregraft Products. The transfer price for
the Puregraft Products from Cytori to Bimini (during the Interim Manufacturing
Period) shall be at …..[REDACTED]*….. plus shipping costs, duties, taxes, or
other fees required in connection with Bimini taking possession of the products.
 The transfer price for the Standalone Fat Transplantation Products supply from
Bimini to Cytori shall be …..[REDACTED]*….. plus shipping costs, duties, taxes,
or other fees required in connection with Cytori taking possession of the
products.


3.2.3            Invoicing and Payment Procedure.  The manufacturing Party shall
invoice the purchasing Party concurrently with its delivery of the
Celution/Puregraft Products or Standalone Fat Transplantation Products ordered.
 The purchasing Party shall pay for the Celution/Puregraft Products or
Standalone Fat Transplantation Products delivered in accordance with each
Purchase Order within a maximum of forty-five (45) calendar days from the date
that purchasing Party receives the corresponding invoice issued by the
manufacturing Party.  Invoices issued by manufacturing Party shall reference the
relevant Order number, and indicate (a) applicable tax (if any), (b) quantities
of products shipped, and (c) date of shipment of the products.


3.2.4            Late Payment.  If any payment amount under any invoice issued
pursuant to Section 3.2.3 becomes overdue, purchasing Party shall, upon written
demand from manufacturing Party, pay interest on the unpaid, overdue, balance at
the lesser of (a) the maximum rate permitted by law, and (b) ten percent (10%)
per annum on the outstanding, balance.  To the extent that any payment is
overdue, payments received by manufacturing Party shall first be applied to any
such accrued but unpaid overdue amount. In the even any overdue amounts exceed
ninety (90) days from the date of invoice, manufacturing Party shall not be
required to accept or ship any additional orders until all outstanding invoices
are paid in full.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

3.3
Order and Forecast.



3.3.1            Orders.  The purchase and sale of the product(s) hereunder
shall be made by written or electronic purchase order issued to manufacturing
Party, for purchase of products (“Order(s)”).  Purchasing Party shall, on or
before the first Business Day of each month, place an Order for product(s) in
amounts for such month that are in accordance with the applicable Forecast(s)
previously submitted in accordance with this Section 3.3.  The “Delivery Date”
specified in an Order shall be no earlier than forty-five (45) days for
Puregraft Products or Standalone Fat Transplantation Products, and ninety (90)
days for Celution Products from the date the relevant Order is placed, provided
that manufacturing Party shall use commercially reasonable efforts to deliver
the ordered products sooner if early delivery is requested.  Each Order will
include: (a) a reference to this Agreement and Section, (b) Order quantities,
(c) specifications and/or type/model number of the product(s) ordered; (d) each
product unit price and the total price for all product(s) in the Order, (e)
shipping instructions, (f) requested Delivery Date in accordance with this
Section 3.3.1 (including Delivery Dates for partial shipments of ordered
product(s) on different dates); and (g) shipping and billing address.  In the
event of any conflict between or among the terms and conditions of this
Agreement and the terms and conditions specified in an Order (including Order
acknowledgement by manufacturing Party), such provisions shall be construed in a
mutually consistent manner or, if such construction is not reasonably possible,
the provisions of this Agreement shall govern and prevail.


3.3.2            Order Acknowledgment.  Manufacturing Party shall confirm its
receipt of an Order electronically or by facsimile within five (5) Business Days
of its receipt of each Order, stating the applicable Product purchase price and
expected Delivery Date.  For any Orders that exceed one hundred twenty-five
percent (125%) of the applicable Forecast in quantity, manufacturing Party may
reject such Orders to the extent such Order exceeds 125% of the applicable
Forecast.  Manufacturing Party shall specifically acknowledge or reject any
Order that exceeds125% of the Forecast within five (5) Business Days from the
date on which it receives an Order, or the order will be deemed accepted and
binding on the Parties.


3.3.3            Order Address.  All Orders shall be sent to the following
address:
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
For Cytori:
 
 
 
Cytori Therapeutics, Inc.
 
 
3020 Callan Road
 
 
San Diego, CA 92121, U.S.A.
 
 
Fax: 858-200-0951
 
 
E-mail: orders@cytori.com
 
 
 
 
 
Attn: Customer Service
 
 
 
 
For Bimini :
 
 
 
 
 
 
Bimini Technologies LLC
 
 
3020 Callan Road
 
 
San Diego, CA 92121, U.S.A.
 
 
Fax: 858-200-0951
 
 
E-mail: bconlan@puregraft.com
 
 
 
 
 
Attn: Bradford A. Conlan
 


 
3.3.4            Order Changes. Once submitted, Orders may not be withdrawn,
revoked or altered in any way without manufacturing Party’s prior written
consent.  Furthermore, except as specifically provided herein or otherwise
agreed by the Parties, Orders accepted may not be withdrawn, revoked, altered or
cancelled.


3.3.5            Partially Binding Forecast.  Beginning ninety (90) days after
the Effective Date, on the 15thday of every second calendar month thereafter
during the Term (or, if such day is not a Business Day, then on the immediately
following Business Day), purchasing Party shall submit to manufacturing Party a
six (6) month rolling, partially binding forecast (each a “Forecast”) of the
quantities of each product anticipated to be purchased during the upcoming six
(6) calendar month period (the “Forecast Period”).  Each Forecast, and the
quantities forecasted for purchase during the Forecast Period covered thereby,
shall be partially binding upon the Parties as follows:


Month after delivery of Forecast
 
Flexibility
Month 1:
Binding (100%)
 
(Shall be reflected without change in Orders sent in the month immediately
following the month on which the Forecast is delivered).
 
Month 2:
Binding (100%)
 
(Shall be reflected without change in the Forecast of the immediately following
month as Month 1).
 
Month 3:
(Partially Binding Month)
Partially binding
 
(Upward adjustment by no more than thirty percent (30%), or downward adjustment
by no more than thirty percent (30%) of the amounts indicated for Month 3 may be
made, as any such adjustments shall be reflected in the Forecast of the
immediately following month as Month 2).
 

 
CONFIDENTIAL
 

--------------------------------------------------------------------------------

Execution
 
Month 4:
(Partially Binding Month)
Partially binding
 
(Upward adjustment by no more than fifty percent (50%), or downward adjustment
by no more than fifty percent (50%) of the amounts indicated for Month 4may be
made, as any such adjustments shall be reflected in the Forecast of the
immediately following month as Month 3).
 
Month 5:
Non-binding (0%)
 
(May be completely changed in the Forecast, as any such adjustments shall be
reflected in the Forecast of the immediately following month as Month 4).
 
Month 6:
Non-binding (0%)
 
(May be completely changed in the Forecast, as any such adjustments shall be
reflected in the Forecast of the immediately following month as Month 5).
 

 
3.3.6            …..


[REDACTED] *…..
 
3.3.7            Supply Obligations.  Each Party shall at all times use
commercially reasonable best efforts to supply Products as required hereunder,
provided that in the event of a Change in Control of the manufacturing Party,
the manufacturing Party, its successors and assigns shall at all times be
required to utilize its unqualified best efforts to supply the products it is
obligated to supply hereunder.


3.4                          .....


[REDACTED]*.....
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
3.4.1            .....
 
[REDACTED]*.....


3.4.2            .....


[REDACTED]*.....


3.4.3            .....


[REDACTED]*.....


3.5
Inventory Management and Shipment of Products.



3.5.1            Shipment.  Unless otherwise specifically agreed between the
Parties in writing, purchasing Party shall, at its own expense, procure from
manufacturing Party, shipment and delivery of the products purchased herein EXW
– Ex Works(INCOTERMS 2010)manufacturing Party facilities.


3.5.2            Title and Risk of Loss.  Risk of loss and title to any
product(s) purchased pursuant to this Agreement shall pass to purchasing Party
EXW shipping point.


3.5.3            Notice of Inability to Deliver Product(s).  Manufacturing Party
shall provide purchasing Party with immediate written notice if Manufacturing
Party becomes aware that it will not be able to deliver the relevant product(s)
on or within three (3) days of the Delivery Date specified in an accepted Order,
or if Manufacturing Party becomes aware that only a portion of the relevant
product(s) can be delivered on or within three (3) days of the relevant Delivery
Date specified in an accepted Order.  Upon receipt by purchasing Party of such
notice, purchasing Party shall instruct Manufacturing Party to either (a)
deliver such deliverable portion of the product(s) in accordance with this
Agreement and relevant Order, or (b) reschedule shipment of all or a portion of
such product(s).  If Manufacturing Party delivers a portion of the product(s)
ordered under a certain Order pursuant to purchasing Party instructions pursuant
to item (a) of this Section 3.5.3, Manufacturing Party shall, at its sole cost
and expense (including air transportation) and upon becoming able to complete
such Order, promptly deliver all remaining undelivered product(s) specified in
such partially performed Order by air transportation, or such other means of
transportation reasonably acceptable to purchasing Party.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.

CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
3.6
Product Warranties.



3.6.1.            Celution Product Warranty.  Cytori warrants for a period that
is the lesser of: (a) .....[REDACTED]*..... from the Delivery Date of the
Celution Products purchased herein; or (b) .....[REDACTED]*..... from the date
of delivery of such product(s) by Bimini or its designee to the end-user or
customer; that any such Celution Product(s) sold hereunder shall:



(i) operate in a manner that meets the relevant Celution Product(s)
specifications; and




(ii) be free from defects, for reason(s) attributable to Cytori, in material,
design and workmanship.



3.6.2.            Puregraft Product Warranty.  Each Puregraft manufacturer
warrants for a period that is the lesser of: .....[REDACTED]*..... from the
Delivery Date of the relevant product(s) purchased herein; or (b)
.....[REDACTED]*..... from the date of delivery of Puregraft Product(s) by
purchasing Party or its designee to the end-user or customer; that such
Puregraft Product(s) shall:



(i) operate in a manner that meets the relevant Puregraft Product(s)
specifications; and




(ii) be free from defects, for reason(s) attributable to the manufacturer, in
material, design and workmanship.



3.6.3            Warranty Obligations.  During the Warranty Period, The Celution
Products, the Standalone Fat Transplantation Products and the Puregraft Products
shall each carry the limited warranty as specified in Schedule 2 hereto.
Products manufactured by third parties (Other than the Celution Device and
Consumable Sets and Standalone Fat Transplantation Products or Puregraft
Products), shall have only the warranty as provided by the manufacturer of such
products.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.

CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
3.6.4            Disclaimer of Warranty.  EXCEPT AS SPECIFICALLY SET FORTH IN
THIS SECTION 3.6, MANUFACTURING PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND THOSE ARISING FROM A COURSE OF DEALING.


3.7
Obsolescence.



3.7.1            Discontinuance by Cytori.  Cytori agrees and acknowledges that
it has an obligation to manufacture, supply and support the Celution Product(s)
without interruption during the Term.  If Cytori wishes to discontinue the
manufacture and supply of any particular Cytori Product(s) during the Term,
Cytori shall provide written notice of such to Bimini not less than
.....[REDACTED] *..... in advance of the last date such Cytori Product(s) can be
ordered.  Upon Bimini’s receipt of any such discontinuance notice by Cytori,
Cytori shall provide Bimini with the appropriate designation for a suitable
replacement Celution Product(s) to be supplied hereunder as reasonably necessary
for the use of such products in the Hair Field as herein contemplated by the
parties. Cytori shall continue to provide support for Cytori manufactured
discontinued products as required for a period of at least three years from the
date of discontinuance.


3.7.2            Discontinuance by Bimini.  Bimini agrees and acknowledges that
it has an obligation to manufacture, supply and support the Puregraft Product(s)
without interruption during the Term.  If Bimini wishes to discontinue the
manufacture and supply of any particular Bimini Product(s) during the Term,
Bimini shall provide written notice of such to Cytori not .....[REDACTED]*.....
in advance of the last date such Bimini Product(s) can be ordered.  Upon
Cytori’s receipt of any such discontinuance notice by Bimini, Bimini shall
advise Cytori of the appropriate designation for a suitable replacement
Puregraft Product(s) to be supplied hereunder as reasonably necessary for the
use of such products as herein contemplated by the parties.


3.7.3            Final Order. Prior to the effective date of the discontinuance
of any product(s) under Section 3.7.1 or 3.7.2 herein, purchasing Party may
make, and manufacturing Party agrees to accept, a final Order for the
discontinued product(s), to be paid for and shipped during a period commencing
on the date of any discontinuance, and ending on the date that is
.....[REDACTED]*..... after such date of any such discontinuance.
 
3.8            Marketing, Licensing and Insurance.
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
3.8.1            Marketing Materials.  Cytori agrees to transfer all marketing
materials developed or in development for the Puregraft Products.  For avoidance
of doubt and confusion, marketing materials include all digital and print
marketing collateral including but not limited to videos, brochures, website
content, graphics, presentations, animations, messaging, tradeshow associated
materials such as booth graphics, white papers, and journal articles.


3.8.2            Product Use Restrictions/Representations. Bimini understands
and agrees that the Celution Products which are labeled and intended for
specific indications may cause injury or death if used for applications outside
such specified labeling and instructions for use. Bimini agrees that only
qualified trained and licensed healthcare professionals will be provided
authorization to use the Celution Products in the Hair Field in a manner
consistent with all applicable laws and regulations.


3.8.3.        False or Misleading Representations. Bimini shall make no false or
misleading representations to customers or other persons with regard to the
Celution Products or Cytori.  Cytori shall permit Bimini to externally link the
Bimini and any Affiliates website to the Cytori website, provided Cytori has the
opportunity to review and approve the content of the Bimini website that refers
to Cytori or its products (or utilizes Cytori Trademarks), which review and
approval shall not be unreasonably delayed or withheld for longer than two weeks
upon mutually recognized submission to Cytori for review.  Cytori recognizes
that they will have no right to review and approve the content of the Bimini
website(s) if it does not refer to Cytori or its products (or utilizes Cytori
Trademarks).


3.8.4.            Bimini Rights In Cytori Marks.  Except as expressly agreed by
the Parties herein or elsewhere in writing, nothing in this Agreement shall be
construed to grant either Party any rights in any Trademarks of the other Party.
 Notwithstanding the immediately preceding sentence, Cytori hereby authorizes
Bimini, only for the purposes of labeling, marketing and selling the Celution
Products, to use the “Celution®” Trademark(s) of Cytori in exercise of the
license rights granted herein. Use of specified Cytori Trademarks by Bimini,
shall be expressly limited by the following terms of use:


(a)            Use of Cytori Marks by Bimini.  Cytori hereby grants to Bimini a
non-exclusive right and license to use the specified Cytori Marks solely in
connection with the promotion, sale and distribution of the Celution Products as
granted herein.  All rights with respect to Cytori Marks and all other
trademarks, service marks and trade names used by Cytori not specifically
granted to Bimini in this Agreement are reserved to Cytori.


(b)            Acknowledgment of Ownership.  Bimini acknowledges that (i) Cytori
owns the Cytori Marks and all goodwill associated with or symbolized by Cytori
Marks, (ii) Bimini has no ownership right in or to any Cytori Marks, and (iii)
Bimini shall acquire no ownership interest in or to any of Cytori Marks by
virtue of this Agreement.  Bimini shall do nothing inconsistent with Cytori’s
ownership of the Cytori Marks and related goodwill.  Nothing in this Agreement
shall be deemed to constitute or result in an assignment of any Cytori Marks to
Bimini or the creation of any equitable or other interests therein.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
(c)            Form of Use.  Bimini shall use Cytori Marks only in the form and
manner as reasonably agreed from time to time by Cytori.  Bimini shall mark each
Product and/or all advertising, promotional or other materials bearing any of
Cytori Marks with such notices as Cytori may require, including, but not limited
to, notices that Cytori’s Marks are trademarks of Cytori and are being used with
the permission of Cytori.


(d)            Submissions.  Bimini shall submit to Cytori for its written
approval before any use is made thereof, representative samples of all Products,
catalogs, brochures, packages, containers, and advertising or promotional
materials bearing the Celution trademark. Bimini shall not make any use of the
“Celution” trademark unless and until it receives Cytori’s prior written
approval.  Cytori shall have the absolute right to approve or reject any
proposed use(s) of any of “Celution” or “Cytori” trademark, in its sole
discretion.

(e)            Registration.  Cytori shall have the sole and exclusive right
(but not the obligation) to obtain trademark registration for any Cytori Marks
(or any confusingly similar Marks) or to take such other action with respect to
the Cytori Marks as it deems appropriate.


(f)            Infringement Information.  Bimini shall notify Cytori promptly of
any unauthorized use of Cytori Marks or of any mark confusingly similar thereto
which comes to its attention.  Cytori shall have the sole right to determine
whether or not any action shall be taken against any such infringement for all
Cytori Marks.


3.8.5.            Cytori Rights In Bimini Marks.  Except as expressly agreed by
the Parties herein or elsewhere in writing, nothing in this Agreement shall be
construed to grant either Party any rights in any Trademarks of the other Party.
 Notwithstanding the immediately preceding sentence, Bimini hereby authorizes
Cytori, only for the purposes of labeling, marketing and selling the Standalone
Fat Transplantation Products, to use the “Puregraft®” Trademark(s) of Bimini.
Use of specified Bimini Trademarks by Cytori, shall be expressly limited by the
following terms of use:


(a)            Use of Bimini Marks by Cytori.  Bimini hereby grants to Cytori a
non-exclusive right and license to use the specified Bimini Marks solely in
connection with the promotion, sale and distribution of the Standalone Fat
Transplantation Products as granted herein.  All rights with respect to Bimini
Marks and all other trademarks, service marks and trade names used by Bimini not
specifically granted to Cytori in this Agreement are reserved to Bimini.


(b)            Acknowledgment of Ownership.  Cytori acknowledges that (i) Bimini
owns the Bimini Marks and all goodwill associated with or symbolized by Bimini
Marks, (ii) Cytori has no ownership right in or to any Bimini Marks, and (iii)
Cytori shall acquire no ownership interest in or to any of Bimini Marks by
virtue of this Agreement.  Cytori shall do nothing inconsistent with Bimini’s
ownership of the Bimini Marks and related goodwill.  Nothing in this Agreement
shall be deemed to constitute or result in an assignment of any Bimini  Marks to
Cytori or the creation of any equitable or other interests therein.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
(c)            Form of Use.  Cytori shall use Bimini Marks only in the form and
manner as reasonably agreed from time to time by Bimini.  Cytori shall mark each
Product and/or all advertising, promotional or other materials bearing any of
Bimini Marks with such notices as Bimini may require, including, but not limited
to, notices that Bimini’s Marks are trademarks of Bimini and are being used with
the permission of Bimini.


(d)            Submissions.  Cytori  shall submit to Bimini for its written
approval before any use is made thereof, representative samples of all Products,
catalogs, brochures, packages, containers, and advertising or promotional
materials bearing the Puregraft  trademark. Cytori shall not make any use of the
“Puregraft” trademark unless and until it receives Hindale’s prior written
approval.  Bimini shall have the absolute right to approve or reject any
proposed use(s) of any of “Puregraft” or “Bimini” trademark, in its sole
discretion.


(e)            Registration.  Bimini shall have the sole and exclusive right
(but not the obligation) to obtain trademark registration for any Bimini Marks
(or any confusingly similar Marks) or to take such other action with respect to
the Bimini Marks as it deems appropriate.


(f)            Infringement Information.  Cytori shall notify Bimini promptly of
any unauthorized use of Bimini Marks or of any mark confusingly similar thereto
which comes to its attention.  Bimini shall have the sole right to determine
whether or not any action shall be taken against any such infringement for all
Bimini Marks.


3.8.6.            Celution Products Software Rights.   With respect to any
software products incorporated in or forming a part of the Celution Products
hereunder, Cytori and Bimini intend and agree that such software products are
being licensed and not sold, and that the words "purchase", "sell" or similar or
derivative words are understood and agreed to mean "license", and that the word
"Bimini" or similar or derivative words are understood and agreed to mean
"licensee" with respect to the software component, Cytori or its licensor, as
the case may be, retains all rights and interest in software products provided
hereunder.


3.8.7.            Grant of Rights Relating to Celution Products Software.
 Cytori hereby grants to Bimini a royalty-free, non-exclusive license, to use
software provided hereunder solely for end-users business purposes on the
hardware products provided hereunder and to use the related documentation solely
for the purpose of the use of the Celution Products as authorized under this
Agreement. This license terminates when Bimini's lawful possession of the
hardware products provided hereunder ceases, unless earlier terminated as
provided herein.  Bimini agrees to hold in confidence and not to sell, transfer,
license, loan or otherwise make available in any form to third parties the
software products and related documentation provided hereunder. Neither may
Bimini disassemble, decompile or reverse engineer, copy, modify, enhance or
otherwise change or supplement the software products provided hereunder without
Cytori's prior written consent.  Cytori will be entitled to terminate this
license if Bimini fails to comply with any term or condition herein.  Bimini
agrees, upon termination of the Celution Products license, immediately to return
to Cytori all software products and related documentation provided hereunder and
all copies and portions thereof.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 
3.8.8.            Third Party Software. Certain of the software products
provided by Cytori may be owned by one or more third parties and licensed to
Cytori.  Accordingly, Cytori and Bimini agree that such third parties retain
ownership of and title to such software products.


3.8.9            Insurance.  Each Party will, maintain adequate commercial
general liability insurance and product liability insurance, in amounts which
are reasonable and customary within the industry.  Subject to reasonable
insurance policy limitations and exclusions, such product liability insurance of
each Party shall insure against all liability arising out of the use,
manufacture (including packaging and delivery), sale, offer for sale,
importation, distribution, marketing and promotion of the Celution and Puregraft
Product(s) throughout the world.


3.9            Country of Manufacture.


3.9.1            Country of Origin Certification.  Upon Bimini's request, Cytori
shall provide Bimini with an appropriate certification stating the country of
origin for Celution and Puregraft Product(s), sufficient to satisfy the
requirements of the customs authorities of the country of receipt and any
applicable export licensing regulations, including those of the United States.
After the transfer of manufacturing of the Puregraft Products to Bimini, it
shall provide the same information to Cytori upon request.


3.9.3            Customs Authorities; Export Regulations.  Bimini shall notify
Cytori of any requirement from applicable customs authorities, and Bimini will
comply in a timely manner with such requirements.  Upon Bimini’s reasonable
request, Cytori shall provide any necessary information concerning the products
supplied by Cytori to satisfy the requirements of the customs authorities of the
country of receipt and the countries of Bimini’s operations.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
3.10            Force Majeure Events.


3.10.1                          Force Majeure.  To the extent that either Party
to this Agreement is temporarily unable to perform its obligations hereunder, in
whole or in part, due to causes beyond such Party’s reasonable control,
including, but not limited to, acts of God, acts of war, acts of terrorism,
civil disturbance, governmental action, strikes, fire, flood, typhoon, peril or
accident at sea, inability to secure materials and transportation or facilities,
walkouts or lock-outs or other labor disputes beyond the reasonable control of
such Party (each, a “Force Majeure Event”), the time for performing such Party’s
obligations will be extended until such time (a) as the Force Majeure Event has
been resolved or otherwise mitigated or eliminated, or (b) as mutually agreed by
the Parties, and in case of either (a) or (b), so as not to materially impede or
prevent performance of such Party’s obligations; provided, however, that the
Party claiming the benefit of this provision shall provide to the other Party
prompt written notice and reasonable evidence of the occurrence of such Force
Majeure Event, and shall cooperate with the other Party in taking all such
commercially reasonable actions as may be necessary or appropriate to mitigate,
avoid or lessen the adverse effects of such Force Majeure Event, as it may
relate to the performance of each Party’s respective obligations hereunder.  In
no event shall a Party’s inability to pay any sums due hereunder or otherwise
perform any of its financial obligations hereunder be independently deemed to be
a Force Majeure Event.  Until such Force Majeure Event is so resolved, mitigated
or eliminated, or until expiration of the time period mutually agreed by the
Parties, the Party so unable to perform its obligations shall not be deemed to
be in default under or in breach of this Agreement; further provided that the
Parties shall in any event be required to perform all other obligations
hereunder which are reasonably capable of being performed during the continuance
of such Force Majeure Event.  In the event that the Parties do not agree upon
the occurrence of a Force Majeure Event, then the matter shall be submitted to
arbitration pursuant to the provisions of Section 4.2 hereof.  Subject to the
foregoing, a Force Majeure Event may also include (a) the occurrence of any
pandemic, epidemic or prevalent disease or illness with an actual or probable
threat to human life, including, without limitation, atypical pneumonia or
Severe Acute Respiratory Syndrome (SARS), or avian influenza, or (b) adherence
to any travel restriction, warning or advisory issued in relation thereto by the
Government of the United States, the World Health Organization (WHO) or the U.S.
Centers for Disease Control (CDC), or (c) any quarantine or similar measure
taken in relation thereto by any governmental authority to prevent the spread of
any communicable disease, or (d) any unavailability of any resources or services
resulting directly from any of the foregoing, or (e) impossibility to deliver
product(s) due to export/import restriction derived from a governmental
regulation that would make the export/import act illegal.  In the event that a
Force Majeure Event continues for three (3) months or longer, either Party may
terminate and cancel any and all outstanding Orders, regardless as to whether
accepted by manufacturing Party, by written notice to the other Party.



3.11 TRAINING.

 
3.11.1       Initial & Follow-up Training.  Prior to launch of marketing and
sales efforts by Bimini, Cytori shall conduct training for the designated Bimini
staff or designees on how to set up, operate and use the Celution Products.
Bimini designated personnel shall also be trained (at the time and place
reasonably agreed by the Parties in good faith) in the installation, maintenance
and basic field repairs of the Celution Products, including software upgrades
and troubleshooting. .....
 
CONFIDENTIAL
 

--------------------------------------------------------------------------------

Execution
 
[REDACTED]*.....
 
.....[REDACTED]*....., Cytori shall make additional training available as
reasonably required for a modest cost based fee, provided it is conducted in San
Diego, CA, as it is the express expectation of the Parties that Bimini shall be
responsible for training its own employees and its customers after the .....
[REDACTED]*.....


In the Case of such new Celution Products, Cytori shall make additional training
available free of charge in locations as reasonably agreed.


3.11.2  Clinical Training and Case Support.
.....[REDACTED]*..... Cytori shall also provide reasonable training to Bimini
employees or designees as required to train competent and properly qualified
medical personnel to utilize the Celution Products and Puregraft Products
clinically. .....


[REDACTED]*.....


, at times and locations as reasonably and mutually agreed.



3.12 REGULATORY.

 
3.12.1      Regulatory Matters.  Bimini shall be responsible for obtaining all
necessary government approvals, registrations, consents, licenses and permits
that are required for the marketing and sale of the Celution Products in
accordance with the license rights granted herein (“Approvals”), and for
complying with any and all applicable statutory, administrative or regulatory
requirements for product labeling and packaging, product documentation such as
traceability, samples, sales literature and records, and documentation for
recalls including but not limited to product serial numbers for each product
sold identifiable by account and date of sale, which documentation shall be
maintained on a permanent basis by Bimini notwithstanding termination or
expiration of this Agreement. Bimini shall also maintain records of all product
registrations with any government agency or health authority, or any
registration, approvals, or filing of this Agreement.  Without limiting the
generality of the foregoing:
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
(a)  Bimini shall bear all costs, fees and expenses associated with obtaining
regulatory approvals and for complying with laws in connection with its
activities with exception to the US 510k clearance and CE Mark approval of the
Puregraft 50 product line as specified herein above.  Notwithstanding the
forgoing, in the event and to the extent that Cytori has already obtained
regulatory approvals, Bimini shall bear no expense for these or other Cytori
efforts to obtain the same.  Cytori also agrees to make all relevant regulatory
information in its possession or that comes into its possession (including
equivalency studies/clinical study information) available to Bimini for
regulatory submissions for the Hair Field including for any evolutions,
alternatives, next generation devices of the Celution Products and Celution
System.  If an appropriate amount of positive, clinical data is collected for
the hair field of use, Cytori is obligated to agree to seek expansion of the
Celution CE Mark Claims to include supported hair language at Bimini's expense.


(b)  Bimini shall promptly provide to Cytori, upon Cytori’s request, such
evidence that Cytori shall require, including, but not limited to, an opinion of
any independent attorney licensed to practice law in a country confirming that
all Approvals necessary to import and sell the Celution Products in such country
have been obtained and that Bimini's sales of the Products are in compliance
with all Laws.  If such evidence is not received by Cytori, Cytori shall be
entitled to hold shipment of the Celution Products until such evidence is
received.


(c)  Notwithstanding the foregoing, and subject to the Bimini’s ongoing
commitment of Confidentiality (as specified in the NDA) for all regulatory
information provided by Cytori, Cytori shall provide all regulatory and quality
materials related to the Puregraft Products, and access to its regulatory files
for the Celution Products, and available relevant clinical data as reasonable or
necessary for Bimini in its regulatory activities. Cytori shall also from time
to time provide reasonable regulatory counsel and advice from its internal
regulatory team to aid Bimini’s qualified regulatory personnel in the
application and use of the Cytori regulatory materials.


3.13            COMPLIANCE WITH LAWS.


3.13.1      Corruption. Each party will comply with all applicable laws and
regulations with respect to their activities contemplated herein. Each Party
agrees that it will not knowingly assist or participate in any violation of laws
or regulations applicable to Cytori or Bimini, including the United States
Foreign Corrupt Practices Act and the UK Anti-Bribery Act, and any similar
anti-bribery laws applicable to its business activities. Each party represents
and warrants that it will comply with all laws applicable in the countries where
it operates, as well as the Foreign Corrupt Practices Act of the United States,
which relates to the conduct of business practices and all similar laws that may
prohibit gratuities, inducements, or certain other payments; including, payments
of money or anything of value offered, promised or paid, directly or indirectly,
to any government official, or public or political officer, or other person to
induce such person or official to use their influence with a government or
instrumentality to obtain an improper business advantage for Cytori or Bimini in
relation to this Agreement.  Bimini acknowledges that Cytori is subject to
certain United States laws, including the Foreign Corrupt Practices Act of 1977
and any of its amendments, which may apply to activities carried out outside the
United States of America. Neither Party will take nor omit to take any action if
such act or omission would cause Cytori or Bimini to be in violation of any such
laws.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
3.13.1      United States Export Controls.  Each Parties sale and delivery of
Products to the other shall be subject in all respects to such laws and
regulations of the United States of America (including, but are not limited to,
those of the Export Administration Regulations of the U.S. Department of
Commerce (the “EAR”), and the laws of any other country (as applicable) which
may restrict or require licenses for the export of Items from the United States
(and/or the other country) and their re-export from other countries) as shall
from time to time govern the sale and delivery of goods abroad by persons
subject to the jurisdiction of the countries in which it operates and the U.S.
 Neither Party will directly or indirectly export, re-export or transship any of
the products, even though otherwise permitted by this Agreement or by subsequent
authorization from the manufacturing Party, except as shall be permitted by the
applicable laws in effect from time to time.  Upon the reasonable request by
manufacturing Party, purchasing party shall give written assurances against such
export, re-export or transshipment.


3.14       QUALITY& PACKAGING.
 
3.14.1      Product Quality. Each manufacturing Party and its Assignees shall be
responsible for compliance with present and future applicable statutes, laws,
ordinances and regulations of the United States and the European Economic
Community now or hereafter in effect relating to the manufacture and quality of
the Celution and/or Puregraft Products and/or Standalone Fat Transplantation
Products manufactured by or for such Party (as applicable). Furthermore,
manufacturing Party and its Assignees shall: (i) maintain and comply with
inspection and process control systems with respect to the manufacture of
products as required by applicable law, and (ii) maintain a documented quality
system that encompasses the following areas: how quality documents are generated
and controlled, how manufacturing processes are controlled, how special or
automated processes are validated, how suppliers are controlled, how test
equipment is calibrated and controlled, handling of defective material, how
corrective action processes are controlled, and how statistical process control
is implemented, The ISO 13485:2003 Standard and the FDA Quality System
Regulation (Code of Federal Regulations 21 CFR Part 820) should be referenced as
examples of Quality System structure and discipline. Manufacturing Party agrees
that it shall at all times use its best efforts to remain in compliance with all
applicable Laws in the United States and European Economic Community applicable
to a medical device manufacturers.


3.14.2      Product Packaging.  Manufacturing Party agrees to cause the products
it supplies hereunder to be packed pursuant to its standard export procedure and
its quality systems, which procedure and systems will be compliant with US & EU
industry standards and all applicable US & EU laws and regulations. The above
notwithstanding, purchasing Party shall be responsible for advising
manufacturing Party with respect to necessary compliance information sufficient
to comply with local packaging regulations and other requirements in the
countries in which it intends to sell the products supplied herein outside of
the US and EU.
 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
3.15       PATENT OWNERSHIP AND RIGHTS TO INVENTIONS.


3.15.1      No Ownership of Celution Technology By Bimini. Except for the rights
expressly granted in this Agreement, Bimini shall not be deemed by anything
contained in this Agreement or done pursuant to this Agreement to acquire any
right, title or interest in or to any Celution related Cytori Technology, or any
hereinafter developed Celution related Cytori Technology. Any products,
documents, materials, training or other disclosures or representations of the
Celution related Cytori Technology disclosed in any manner to Bimini shall be
referred to as the "Cytori Material".


3.15.2      Celution Related Inventions.  Cytori and Bimini hereby agree that
any discoveries, improvements, inventions, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by Bimini and/or any of Bimini's Affiliates or sublicensees under this
Agreement ("Bimini Party(ies)"), that modifies or incorporates the Cytori
Materials (such discoveries, improvements, inventions, processes, techniques,
know-how and data are collectively referred to as "Bimini Inventions")
.....[REDACTED] *.....
 
3.15.3      Puregraft Related Inventions. Cytori and Bimini hereby agree that
any discoveries, improvements, inventions, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by either Party and/or its Affiliates, assignees or sublicensees under
this Agreement ("Invention Party(ies)"), that modifies or incorporates the
Standalone Fat Transplantation Products technology, including the Puregraft
Products (such discoveries, improvements, inventions, processes, techniques,
know-how and data are collectively referred to as "Standalone Fat
Transplantation Inventions") are solely owned by Bimini, excepting only .....


[REDACTED]*.....
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
3.15.4         Invention Disclosure Puregraft. Cytori  shall disclose in writing
to Bimini all Standalone Fat Transplantation Inventions, whether or not
patentable, within thirty (30) days of identification or development, or within
30 days of Cytori's written receipt of same from any Cytori affiliate,
sublicensee, assignee or successor in interest, as the case may be.  Bimini and
Cytori shall cooperate to the extent reasonably necessary in the preparation,
filing and prosecution of any patent applications by Bimini.


3.15.5      Invention Disclosure Celution. Bimini shall disclose in writing to
Cytori all Bimini Celution related Inventions, whether or not patentable, within
thirty (30) days of identification or development or within thirty (30) days of
Bimini' written receipt of same from any Bimini affiliate, sublicensee, assignee
or successor in interest, as the case may be.  Bimini shall cooperate with
Cytori to the extent reasonably necessary in the preparation, filing and
prosecution of any patent applications by Cytori.



3.16 ACCRUED LIABILITIES.  The expiration or sooner termination of Section 3 of
this Agreement for any cause shall not release any Party hereto from any
liability which, at the time of such expiration or termination, has already
accrued against such Party (or which thereafter may accrue against such Party in
respect of any act or omission occurring prior to such expiration or
termination), nor shall any such expiration or termination of this Agreement
affect in any way the survival of any right, duty or obligation of any Party
hereto which is expressly stated elsewhere in this Agreement to survive
expiration or earlier termination hereof.




3.17 EXAMINATION AND AUDIT OF BOOKS & RECORDS.  Each party (a) shall maintain
for at least five (5) years its books, records, contracts and accounts relating
to the manufacture, marketing and sale of the products covered in this
Agreement, including, without limitation, information concerning customer
accounts (both distributors and end-user sales identity), inventory levels, unit
sales, historical product sales prices, competitor information, market trends
and strategies, promotional activities, manufacturing expenses and any other
information reasonably required to calculate the COGS and royalty payments
required in this Agreement, and compliance with each parties marketing rights
and restrictions(collectively, "Auditable Information"), and (b) shall permit
examination of the Auditable Information to the extent necessary to confirm
compliance with this Agreement  at all reasonable times and upon reasonable
notice (in no event shall such notice be less than five (5) days) by the other
Party, and(c)shall allow representatives of the other Party at any reasonable
time to examine its place(s) of businesses and inventory of products.



The parties hereby also agree to meet at least annually (or semi-annually at
either parties written request) to review end-user sales patterns to confirm
substantial compliance with each parties sales activities with the marketing
rights as granted (or retained) herein. In the event of significant
discrepancies, the parties shall mutually agree to amend their marketing
practices to eliminate activities outside of the rights granted herein in an
equitable manner.
 
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution
 

3.18 RETURN OF CONFIDENTIAL INFORMATION.  Upon expiration or sooner termination
this Agreement, the Receiving Party shall immediately cease all use of the
Disclosing Party’s Confidential Information and shall, in accordance with
Disclosing Party’s reasonable written instructions, promptly return to
Disclosing Party or destroy all Confidential Information of the Disclosing
Party, including, without limitation, all copies (in electronic form or
otherwise) in Receiving Party’s possession and any notes or memoranda that
contain Confidential Information of the Disclosing Party.  The Receiving Party
shall certify in a writing signed by an officer or director of the Receiving
Party that all such Disclosing Party Confidential Information has been returned,
deleted or destroyed.


 
3.19            LIMITATION OF LIABILITY.


TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL ANY PARTY
BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY NATURE (INCLUDING, BUT NOT LIMITED TO,
DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFIT OR REVENUES, LOSS OF USE OF THE
PRODUCTS OR ANY ASSOCIATED EQUIPMENT, COST OF CAPITAL, COST OF SUBSTITUTE
PRODUCTS, FACILITIES OR SERVICE, DOWNTIME, PERSONAL PROFITS, BUSINESS
INTERRUPTION, OR ANY OTHER PECUNIARY LOSS) ARISING OUT OF OR IN ANY WAY RELATED
TO THE PARTIES’ PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN WARNED OF
THE POSSIBILITY OF SUCH DAMAGES.  EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE IN THIS AGREEMENT, ALL REMEDIES PROVIDED FOR HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RIGHT TO TERMINATE THIS AGREEMENT AND ALL OF THE REMEDIES
PROVIDED BY LAW (AND NOT EXCLUDED PURSUANT TO THE FOREGOING SENTENCE), SHALL BE
DEEMED CUMULATIVE AND NON EXCLUSIVE.  FOR THE AVOIDANCE OF DOUBT, THE FOREGOING
PROVISIONS OF THIS SECTION 3.19 DO NOT PRECLUDE DIRECT DAMAGES FOR BREACH OF
THIS CONTRACT BY EITHER PARTY.



4. MISCELLANEOUS PROVISIONS

 

4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of Illinois  without regard to provisions regarding choice of laws.




4.2 Dispute Resolution.  Except for Bimini's right to specific performance
provided in Section 2.2.2 which may be enforced (including in the first
instance) in a Court of law, all disputes arising out of or in connection with
this Agreement, or any relationship created by or in accordance with this
Agreement, shall be finally settled under the Rules of the American Arbitration
Association (the “Rules”) by three arbitrators.  Judgment on the award rendered
by the panel of arbitrators shall be binding upon the Parties and may be entered
in any court having jurisdiction thereof.  Bimini shall nominate one arbitrator
and Cytori shall nominate one arbitrator.  The arbitrators so nominated by
Bimini and Cytori, respectively, shall jointly nominate the third arbitrator
within fifteen (15) days following the confirmation of arbitrators nominated by
Bimini and Cytori.  If the arbitrators nominated by Bimini and Cytori cannot
agree on the third arbitrator, then such third arbitrator shall be selected as
provided in the Rules.  The place of the arbitration and all hearings and
meetings shall be Chicago, USA for the Standalone Fat Transplantation Products
and Puregraft Products and San Diego, CA for the Celution Products, unless the
Parties to the arbitration otherwise agree.  The arbitrators may order
pre-hearing production or exchange of documentary evidence, and may require
written submissions from the relevant Parties hereto, but may not otherwise
order pre-hearing depositions or discovery.  The arbitrators shall apply the
laws of Illinois as set forth in Section 4.1; provided, however, that the
Federal Arbitration Act shall govern.  The language of the arbitral proceedings
shall be English.  The arbitrators shall not issue any award, grant any relief
or take any action that is prohibited by or inconsistent with the provisions of
this Agreement.

 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 
No arbitration pursuant to this Section 4.2 shall be commenced until the Party
intending to request arbitration has first given thirty (30) days written notice
of its intent to the other Party, and has offered to meet and confer with one or
more responsible executives of such other Party in an effort to resolve the
dispute(s) described in detail in such written notice.  If one or more
responsible executives of the other Party agree, within thirty (30) days after
receipt of such written notice, to meet and confer with the requesting Party,
then no arbitration shall be commenced until the Parties have met and conferred
in an effort to resolve the dispute(s), or until sixty (60) days has elapsed
from the date such written notice has been given.



4.3 CLAIMS & INDEMNIFICATION.  Each Party shall promptly notify the other of any
potential or actual litigation or governmental action relating to the Standalone
Fat Transplantation and Puregraft Products or Celution Products (to the extent
relevant to the other Party) or their use. Notifying Party shall provide such
notice as soon as possible, but not to exceed five (5) business days from the
time that such party learns of any threatened claim or litigation activity. The
right to indemnification shall not be waived by the late provision of notice
specified above, except to the extent such late notices prejudices the defense
of the Claim.




(a) Indemnification by Bimini.  Except to the extent Cytori is obligated to
indemnify, defend and hold Bimini harmless hereunder, Bimini, and its successors
and assigns will indemnify, defend and hold harmless Cytori and its affiliates,
officers, directors and employees and assigns (the "Cytori Indemnified Parties")
from any claim, liability, loss, damage, lien, judgment, expense and cost
(including reasonable attorneys' fees and other litigation expenses) with
respect to any 3rd party claims against a Cytori Indemnified Party arising from
Bimini’s, and its successors, assigns, sublicensees and/or customers: (a)
operations, or facilities; (b) its sale and use of the Puregraft or Celution
Products; (c) Products liability claims (for Products manufactured by or on
behalf of Bimini); (d) failure to comply with applicable Laws; or (d) the
negligence or willful misconduct in the handling, labeling, manufacture,
inspection, packaging, storage and delivery, marketing, sale or disposal of the
Puregraft or Celution Products.  Nothing in the foregoing shall obligate Bimini
to indemnify Cytori to the extent a third party claim is the result of a
material breach by Cytori of this Agreement, or to the extent the claim is one
for which Cytori is obliged to indemnify Bimini hereunder (collectively, "Cytori
Claims").

 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 

(b) Indemnification by Cytori.  Except to the extent Bimini is obligated to
indemnify, defend and hold Cytori harmless hereunder, Cytori, and its successors
and assigns will indemnify, defend and hold harmless Bimini and its affiliates,
officers, directors and employees and assigns (the "Bimini Indemnified Parties")
from any claim, liability, loss, damage, lien, judgment, expense and cost
(including reasonable attorneys' fees and other litigation expenses) with
respect to any 3rd party claims against a Bimini Indemnified Party arising from
Cytori’s, and its successors, assigns, sublicensees and/or customers: (a)
operations, or facilities; (b) its sale and use of the Puregraft or Celution
Products;  (c) products liability claims (for Products manufactured by or on
behalf of Cytori); (d) failure to comply with applicable Laws; or (e) the
negligence or willful misconduct in the handling, labeling, manufacture,
inspection, packaging, storage and delivery, marketing, sale or disposal of the
Standalone Fat Transplantation Products or Puregraft Products or Celution
Products.  Nothing in the foregoing shall obligate Cytori to indemnify Bimini to
the extent any such claim is the result of a material breach by Bimini of
Bimini' obligations under this Agreement, or to the extent the claim is one for
which Bimini is obliged to indemnify Cytori hereunder (collectively, "Bimini
Claims").




(c) Procedure.  Indemnifying party shall have the right to control the defense
of any claim for which indemnification is tendered provided it promptly assumes
such defense and selects counsel reasonably acceptable to the party to be
indemnified, and provided reasonable assurances with respect to the capability
to conduct such defense (financial or otherwise) can be provided. The
indemnified party shall cooperate in the defense and shall have the right to
consent to any settlement of the claims provided that such consent may not be
unreasonably withheld or delayed in the event that the proposed settlement fully
releases the indemnified party from all Claims.




4.5 SUCCESSORS AND ASSIGNS.  Except as otherwise expressly provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the Parties
hereto.




4.6 ENTIRE AGREEMENT.  This Agreement and the attachments, schedules and
exhibits hereto, which are hereby expressly incorporated herein by this
reference, constitute the entire understanding and agreement between the Parties
with regard to the subject matter hereof and thereof, and this Agreement
supersedes, cancels and annuls in its entirety any and all prior or
contemporaneous agreements and understandings, express or implied, oral or
written among them with respect thereto. No alteration, modification,
interruption or amendment of this Agreement shall be binding upon the Parties
unless in writing designated as an amendment hereto, and executed with equal
formality by each of the Parties.

 
CONFIDENTIAL


--------------------------------------------------------------------------------

Execution
 

4.7 NOTICES.  Except as otherwise expressly provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given (a) when hand
delivered to the other Party; (b) when received, if sent by facsimile at the
address and number set forth below, with a written confirmation copy of such
facsimile sent the next business day in accordance with (c) below; (c) the
second business day after deposit with a national overnight delivery service,
postage prepaid, addressed to the other Party as set forth below, provided that
the sending Party receives a confirmation of delivery from the delivery service
provider; or (d) if earlier, when actually received.



To Cytori:
 
3020 Callan Road, San Diego, CA 92121, U.S.A.
 
Attn:  Christopher J. Calhoun
Fax:  858-458-0995
 
To Bimini:
 
3020 Callan Road, San Diego, CA 92121, U.S.A.
 
Attn:  Bradford A. Conlan
Fax:  858-458-0995



A Party may change or supplement its address set forth above, or may designate
additional addresses, for purposes of this Section 4.6, by giving the other
Party written notice of the new address in the manner set forth above.



4.8 AMENDMENTS AND WAIVERS.  No term or provision of this Agreement may be
amended, waived, discharged or terminated orally but only by an instrument in
writing signed by the Party against whom the enforcement of such amendment,
waiver, discharge or termination is sought.  Any waiver shall be effective only
in accordance with its express terms and conditions.




4.9 CUMULATIVE REMEDIES.  Unless expressly so stated in this Agreement in
respect of any particular right or remedy, the rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.




4.10 TITLES AND SUBTITLES.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.




4.11 RELATIONSHIP OF PARTIES.  This Agreement shall not be deemed to constitute
either Party, the agent, the partner, the licensee, the affiliate or the
representative of the other Party, and neither Party shall represent to any
third party that it has any such relationship or right of representation.

 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 

4.12 PRESS RELEASE.  No public announcements or press releases shall be issued
by either Party regarding this Agreement or any of the activities engaged in by
the Parties pursuant to this Agreement without the prior written approval of the
other Party; provided, however, that either Party shall have the right to make
such public disclosure as may be necessary or appropriate to comply with
applicable securities or other laws.




4.13 COUNTERPARTS.  This Agreement may be executed by facsimile signature in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.




4.14 SEVERABILITY.  Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the remaining
provisions of this Agreement.




4.15 .....



[REDACTED] *.....


4.16
The rights and obligations of each Party herein, shall survive any transfer of
assets or interests or assignments by either Party and be fully binding on any
purchaser or successor in interest to such rights and obligations.



(Signature page follows)
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
IN WITNESS WHEREOF, the Parties have executed this Sale and Exclusive
License/Supply Agreement as of the Effective Date.


CYTORI THERAPEUTICS, INC
BIMINI TECHNOLOGIES LLC
 
By: /s/ Christopher J. Calhoun
By: /s/ Bradford A. Conlan
Title:  Chief Executive Officer
Title: Chief Executive Officer
 
 
Date:  July 30, 2013
Date:  July 30, 2013

 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
LIST OF EXHIBITS &SCHEDULES


Exhibit A:
Description of Puregraft Products
Exhibit B:
Description of  Celution Products
Exhibit C:
Description of  Ancillary Products
Exhibit D:
NDA
Schedule 1:
Limited Warranties for Celution Products
Schedule 2:
Limited Warranties for Puregraft Products

 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
EXHIBIT A


[REDACTED] *





--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
EXHIBIT B


[REDACTED] *



--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
EXHIBIT C


[REDACTED] *

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution
 
EXHIBIT D


[REDACTED] *





--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution




SCHEDULE 1
 
[REDACTED] *
 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL

--------------------------------------------------------------------------------

Execution


Schedule 2


[REDACTED] *









--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
CONFIDENTIAL
 

--------------------------------------------------------------------------------